

115 HRES 1066 IH: Expressing the sense of the House of Representatives that protections for individuals with pre-existing conditions should be retained in law regardless of further amendments to, or the repeal of, the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1066IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Young of Iowa (for himself, Mr. Rodney Davis of Illinois, Mr. McKinley, Mr. Diaz-Balart, Mr. Blum, Mr. Joyce of Ohio, Mrs. Mimi Walters of California, Ms. Stefanik, Mr. Bacon, Mr. Valadao, Mr. Knight, Mr. Bost, Ms. Herrera Beutler, Mrs. Brooks of Indiana, Mr. King of New York, Mr. Renacci, Mr. LoBiondo, Mr. Newhouse, Mr. Hurd, Mr. Huizenga, Miss González-Colón of Puerto Rico, Mr. Upton, Mr. Coffman, Mr. Curbelo of Florida, Mr. Yoder, Mr. Katko, Mr. Donovan, and Ms. McSally) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that protections for individuals with pre-existing conditions should be retained in law regardless of further amendments to, or the repeal of, the Patient Protection and Affordable Care Act. 
Whereas pre-existing conditions can affect any individual regardless of race, gender, age, social class, or creed; Whereas health insurance coverage should not discriminate against those with pre-existing conditions; 
Whereas pre-existing condition protections have long been supported in a bipartisan manner; and Whereas protections for pre-existing conditions should be included in any reform of our Nation’s health care system: Now, therefore, be it 
That it is the sense of the House of Representatives that Congress should— (1)support protections in law for individuals with pre-existing conditions; and 
(2)in the case of a court ruling that would hinder such protections, act swiftly to reinstate such protections for such individuals. 